DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In view of the Appeal Brief filed on 8/31/2020, PROSECUTION IS HEREBY REOPENED as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10, 12, 25 and 26 are rejected are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016).  An English translation of (CN 202312830) in view of Shangguan (CN 102589016) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Lin teaches cooking system for cooking food, the system comprising: a housing defining a hollow chamber (Figs 1, 2 shows an outer housing having hollow chamber) configured to receive a food container (Figs 1, 2, shows inner food container), said housing having an upper portion defining an opening (Figs 1, 2 shows opening in housing that allows container to be placed in) to said hollow chamber; a first lid movable (Fig 2, 0004, 0011, burner of light wave stove, burner 1) relative to said housing, said first lid contacting said housing in a closed position about said upper portion of said housing to close said opening to said hollow chamber (Fig 2 shows burner 1 lid in contact with and closing opening of housing); at least one heating element (Fig 2, burner 1, 0004, 0011) disposed in said first lid; a second lid (Fig 1, pressure cooker lid, 0004, 0007, 0011) movable relative to said housing, said second lid contacting said housing in a closed position about said upper portion of said housing to close said opening to said hollow chamber (Fig 1 shows pressure cooker lid in contact with and closing opening of housing); the cooking system is operable in a plurality of cooking modes including a pressure cooking mode (0004, 0007, 0011, electric pressure cooker) and an additional cooking mode (0007 0011), in said pressure cooking mode the cooking system is operable as a pressure cooker (0004, 0007, 0011), said heater (burner 1) disposed in said first lid directs heat into the food container; said second lid is positionable on said container to form a sealed enclosure with said container in said pressure mode (Fig 2, 0004, 0007, 0011); and said second lid is separate from said first lid (Figs 1, 2, 0007).
Lin discloses the claimed invention except for the light wave cooking system is operable in a convective cooking mode, and in said convective cooking mode the 
However, Shangguan discloses the light wave cooking system (Pg 6, last par, light wave furnace) is operable in a convective cooking mode (Abstract, multi-function convection oven), and in said convective cooking mode the cooking system is operable as a convection cooker (Abstract), said heater (Figs 1, 2, light wave electric heating tube 3, Pg 6, last par) disposed in said first lid directs heat (Figs 1, 2, fan blade 5, Pg 6, last par) into the food container in said convective mode is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the light wave cooking system of Lin silent to a convective cooking mode with the light wave cooking system is operable in a convective cooking mode, and in said convective cooking mode the cooking system is operable as a convection cooker, said heater disposed in said first lid directs heat into the food container in said convective mode of Shangguan for the purpose of providing a known convection cooking mode that circulates heated air in the heating chamber (Pg 3, Par 4), thereby improving the overall heating efficiency of the cooking system. 
With respect to the limitations of claims 4, 5, 6, 7, 10, 12, 25 and 26, Lin in view of Shangguan discloses said cooking system is operable in said convective cooking mode (Shangguan, Abstract, multi-function convection oven) when said first lid is in said closed position (Shangguan, Figs 1, 2, cover 2, Pg 6, last par); when in said convective cooking mode the cooking system is operable as at least one of an air fryer, baking/roasting oven, broiler, and dehydrator (Shangguan, Pg 3, Pars 4, 9; Pg 5, last par); food is receivable in said food container (Lin, Figs 1, 2, inner food container) in 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) as applied to claim 1, further in view of Fossati (US 2010/0147159).
With respect to the limitations of claims 3 and 14, Lin view of Shangguan discloses the claimed invention except for said cooking system is operable in said pressure cooking mode when said first lid is in an open position; said first lid is movable between an open position and said closed position, and said second lid is attachable to 
However, Fossati discloses said cooking system is operable in a cooking mode when said first lid is in an open position (Figs 2-4, cover 18’, 0029-0031); said first lid is movable between an open position and said closed position (Figs 2-4, cover 18’), and said second lid (Figs 2-4, lid 14, 0029-0031) is attachable to said housing to seal said opening to said food container when said first lid is in said open position is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin in view of Shangguan with the recited first and second lid configuration of Fossati for the purpose of providing a known multiple lid configuration that allows for different cooking methods to be performed (0029).

Claims 8 and 27 are rejected are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) as applied to claim 1, further in view of Harrison (US 5,590,583).
With respect to the limitations of claims 8 and 27, Lin view of Shangguan discloses the claimed invention except for further including an additional heating element disposed at or below a lower extent of said hollow chamber; said first lid is affixed to said housing while being movable relative to said housing.
However, Harrison discloses further including an additional heating element (Figs 6, 7, heater 106, Col 4) disposed at or below a lower extent of said hollow chamber (Figs 6, 7, outer housing 22, Col 3); said first lid (Figs 1, 3, 6, 7, lid 24, Col 3) is affixed 

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) as applied to claim 1, further in view of Schulte (US 2010/0282097).
With respect to the limitations of claim 11, Lin in view of Shangguan discloses the claimed invention except for further including a first temperature sensor proximate said additional heating element and a second temperature sensor in said first lid.  However, Schulte discloses further including a first temperature sensor (Fig 2, temperature sensor 76, 0019) proximate said additional heating element (Fig 2, heating element 40, 0017) and a second temperature sensor (Fig 2, temperature sensor 77, 0019) in said first lid is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin in view of Shangguan with the multiple temperature sensors of Schulte for the purpose of 

Claims 16, 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) as applied to claims 1, 6 and 16, further in view of Roth (US 4,728,762).
With respect to the limitations of claims 16, 17 and 18, Lin in view of Shangguan discloses the claimed invention except for further comprising an insert for supporting a food item in said food container; said insert being positionable within said food container to form an annulus between an inner wall of said food container and an outer wall of said insert; said insert further comprises a base and an open end, said base including a plurality of apertures that allow fluid to flow through said base. 
However, Roth discloses cooking system further comprising an insert (Fig 2, inner container 28, Col 2) for supporting a food item in said food container (Fig 2, outer container 16, Col 2); further comprising said insert (Fig 2, inner container 28, Col 2) being positionable within said food container (Fig 2, outer container 16, Col 2) to form an annulus (Fig 2, air flow passage indicated by 34) between an inner wall of said food container and an outer wall of said insert; said insert further comprises a base and an open end (Fig 2, inner container 28), said base including a plurality of apertures (Fig 2, openings 32, Col 2) that allow fluid to flow through said base is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Lin in view of Shangguan with the recited insert of Roth for the purpose of providing a known insert configuration that 

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) as applied to claims 1 and 6, further in view of Kim (US 2014/0322417)
With respect to the limitations of claims 19 and 23, Lin in view of Shangguan discloses the claimed invention except for further including a diffuser disposed in said food container, said diffuser including at least one vane configured to impart rotation to fluid circulating through said hollow chamber; said food container includes an upward facing lower surface that is curved upward in a direction of an upper opening of said food container, and said diffuser includes a downward facing lower surface that is curved or sloped to conform to said upward facing lower surface of said food container.   However, Kim discloses further including a diffuser (Figs 23-26, support unit 30, 0193) disposed in said food container (Figs 23-26, cooking container 1, housing body 10, 0193, 0195), said diffuser including at least one vane (Figs 23-26, raise vane structure indicated by 34, 0027) configured to impart rotation to fluid circulating (0236, vortex flow) through said hollow chamber; said food container includes an upward facing lower surface (Fig 24, top detail view showing surface of housing body 10) that is curved upward in a direction of an upper opening of said food container, and said diffuser (30) includes a downward facing lower surface (Fig 24, top detail view showing bottom surface of 30 in contact with surface of housing 10) that is curved or sloped to conform to said upward facing lower surface of said food container is known in the art.  It would 

Claims 16, 17, 18, 20, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016) as applied to claims 1, 6 and 6, further in view of Xiao (US 2016/0174764).
With respect to the limitations of claims 16, 17, 18, 20, 21, 22 and 24, Lin in view of Shangguan discloses the claimed invention except for further comprising an insert for supporting a food item in said food container; further comprising an insert for supporting a food item in said food container; said insert being positionable within said food container to form an annulus between an inner wall of said food container and an outer wall of said insert; said insert further comprises a base and an open end, said base including a plurality of apertures that allow fluid to flow through said base; further including a diffuser disposed beneath said base, said diffuser including at least one vane configured to impart rotation to fluid circulating through said plurality of apertures during said convective cooking mode; further including a fan disposed with said at least one heating element disposed in said first lid, said fan being positioned to move heated air relatively downward through said annulus, relatively horizontally across a lower surface of said food container, and relatively upward through said diffuser and said plurality of apertures of said base; said diffuser is configured to create a vortex of air circulating through said insert; said fan is positioned to draw air relatively upward 
However, Xiao discloses for further comprising an insert (Figs 2-4, frying basket 3, 0015) for supporting a food item in said food container (Figs 2-4, liner 2, 0015); further comprising an insert (Figs 2-4, frying basket 3, 0015) for supporting a food item in said food container (Figs 2-4, liner 2, 0015); said insert being positionable within said food container to form an annulus (Figs 2-4, air channel 6, 0015) between an inner wall of said food container (2) and an outer wall of said insert (3); said insert further comprises a base and an open end, said base including a plurality of apertures (Figs 2-4, base of basket 3 has holes to allow air to pass through) that allow fluid to flow through said base; further including a diffuser (Figs 2-3, bottom plate 7, air inlets 8, 0015) disposed beneath said base, said diffuser including at least one vane (Fig 3, vanes covering air inlets 8) configured to impart rotation to fluid circulating (0015, rotationally radially configuration and used to form rotary flow of air) through said plurality of apertures during said convective cooking mode; further including a fan (Figs 2-4, fan 5, 0015) disposed with said at least one heating element (Figs 2-4, heating tube 4, 0015) disposed in said first lid (Figs 2-4, lid not labeled), said fan being positioned to move heated air relatively downward through said annulus, relatively horizontally across a lower surface of said food container, and relatively upward through said diffuser and said plurality of apertures of said base (Figs 2, 4, see air flow arrows); said diffuser is configured to create a vortex of air circulating through said insert (0015, rotationally radially configuration and used to form rotary flow of air); said fan is positioned to draw air relatively upward through said insert and through said at least one heating element 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-12, 14, 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of US 10,390,656; claim 1 of US 10,413,121; claim 1 of US 10,413,122; claim 1 of US 10,485,378; claim 1 of US 10,674,868.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Amendments
Claim 1 has been amended.  
Claims 2, 9, 13 and 15 are cancelled.
Claims 1, 3-8, 10-12, 14 and 16-27 are pending.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 6/3/2021 with respect to the rejection(s) of claim(s) 1, 3-8, 10-12, 14 and 16-27 under 35 U.S.C 103 as being obvious over Harrison (US 5,526,734) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being obvious over Lin (CN 202312830) in view of Shangguan (CN 102589016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/9/2021